Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “vehicle information” in line 31 and further define the “vehicle information” feature in line 32. It is unclear if limitation in line 32 refers to the same feature in line 31. As best understood, line 32 should indicate “the vehicle information” for clarity of the claim scope. 
	Claim 25 recites “vehicle information” in line 27 and further define the “vehicle information” feature in line 28. It is unclear if limitation in line 28 refers to the same feature in line 27. As best understood, line 28 should indicate “the vehicle information” for clarity of the claim scope.
Claim 30 recites “vehicle information” in line 30 and further define the “vehicle information” feature in line 31. It is unclear if limitation in line 31 refers to the same feature in line 30. As best understood, line 31 should indicate “the vehicle information” for clarity of the claim scope.
Claim 1 recites “plant data” in line 34 and further define the “plant data” feature in line 43. It is unclear if limitation in line 43 refers to the same feature in line 34. As best understood, line 43 should indicate “the plant data” for clarity of the claim scope. 
Claim 25 recites “plant data” in line 30 and further define the “plant data” feature in line 39. It is unclear if limitation in line 39 refers to the same feature in line 30. As best understood, line 39 should indicate “the plant data” for clarity of the claim scope. 
Claim 30 recites “plant data” in line 33 and further define the “plant data” feature in line 42. It is unclear if limitation in line 42 refers to the same feature in line 33. As best understood, line 42 should indicate “the plant data” for clarity of the claim scope. 
	Claims 2-24, 26-29 and 31 include all limitations of claims 1, 25 and 30, respectively, and therefore are indefinite due to their dependencies.
	Claim 5 recites “the vertical boundary” which lacks proper antecedent basis as dependent of claim 1. This feature is defined in claim 4 but not in claim 1. Appropriate correction is required. 


Allowable Subject Matter
Claims 1-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The most relevant prior arts include Wu (US 10255670), Wendte (US 20090192654), Grimm (US 20060273189) and Tribelhorn (US 20170086363) discloses various components of independent claims 1, 25, 30. Wu discloses various components including the nozzles, controllers, GPS antenna system, LiDAR and mobile device. Wendte discloses wiring harness associated with the vehicle and control system while Grimm discloses the pulse width modulated solenoids. And Tribelhorn discloses bracketry components for controllers. However, the references in combination fail to reasonably make obvious the invention of the claims, as the modification to Wu reference would be excessive and based on hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752